

114 S310 RS: Eliminating Government-funded Oil-painting Act
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 165114th CONGRESS1st SessionS. 310[Report No. 114–93]IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mr. Cassidy (for himself, Mrs. Fischer, Mr. Roberts, Mr. Daines, and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 27, 2015Reported by Mr. Johnson, without amendmentA BILLTo prohibit the use of Federal funds for the costs of painting portraits of officers and employees
			 of the Federal Government.
	
 1.Short titleThis Act may be cited as the Eliminating Government-funded Oil-painting Act or EGO Act.
		2.Prohibition on use of
			 funds for portraits
 (a)ProhibitionNo funds appropriated or otherwise made available to the Federal Government may be used to pay for the painting of a portrait of an officer or employee of the Federal Government, including the President, the Vice President, a Member of Congress, the head of an executive agency, or the head of an office of the legislative branch.
 (b)DefinitionsIn this section—
 (1)the term executive agency has the meaning given the term in section 133 of title 41, United States Code; and
 (2)the term Member of Congress includes a Delegate or Resident Commissioner to Congress.July 27, 2015Reported without amendment